Citation Nr: 1716427	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for the residuals of a cerebrovascular accident, to include depression, claimed as the result of a failure to obtain informed consent on the part of VA personnel prior to an attempted percutaneous coronary intervention (PCI) in February 2007.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and daughter



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active Navy service from August 1964 to August 1967.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The appeal was previously remanded in January 2015.

The Veteran, along with his spouse and his daughter, testified at a Travel Board hearing before the undersigned held in September 2012.  A transcript of the hearing is in the electronic claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the appeal must be remanded once again to the AOJ for further development, for the reasons explained below.  

The Veteran seeks compensation for a "stroke" which occurred during VA hospitalization in February 2007.  Under 38 U.S.C.A. § 1151 (West 2014), disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected. The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a) (2015).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

In its January 2015 Remand, the Board directed the agency of original jurisdiction (AOJ) to obtain "all hospital records, to include doctors' orders and nurses' notes" for the procedure the Veteran underwent on February 9, 2007.  The clinical records associated with the electronic record do not appear to be complete.  There is no record of the pre-procedure medical orders.  No record of vital signs monitoring for the procedure appears in the record.  A February 9, 2007 Cardiology Fellow Note states what medications were given to the Veteran, but does not indicate who gave the medication or what time each medication was administered.  It appears that some of the more complex original clinical records are not available in the electronic record available for appellate review.  It appears that, for this claim in particular, the original and complete medical and clinical records, including all vital signs monitoring records, must be obtained.

The Board's 2015 Remand directed the AOJ to obtain the informed consent form for the Veteran's enrollment in a research study.  A copy of that signed consent form has been obtained from the Principal Investigator for that study.  The Board notes that the copy of consent form obtained from the investigator which appears to be signed by the Veteran and initialled on each page bears a date next to the signature, but does not show what time the document was signed.  The Board notes that an electronic entry made on March 29, 2007, and dated as of February 9, 2007, reflects that the Veteran's consent to participate in a research study was obtained on February 8, 2007 at "8:00," which the Board interprets as 8 A.M.  An Electronic entry dated on February 9, 2007, at "18:57" (6:57 P.M.) states that the Veteran's consent to participate in a research study was obtained at "17:40" (5:40 P.M.) on February 8, 2007.  Both electronic entries identify the same individual as the writer of the entry.  See VISTA Electronic Medical Documentation printed at West LA VAMC on August 10, 2010 as pages 400 to 474, added to VBMS in August 2008, at electronic pages 54, 71.  

The Board's January 2015 Remand also directed that the AOJ obtain the consent form the Veteran signed for the procedure ((percutaneous cardiac intervention, or, PCI) performed on February 9, 2007.  There is no record that a copy of that signed consent form has been added to the Veteran's electronic record, and there is no explanation as to why that clinical record is unavailable.  

The AOJ requested a medical opinion, as directed by the Board's January 2015 Remand.  Regarding the consent for the PCI the Veteran was to undergo on February 9, 2007, the physician stated, "The consent for the PCI itself is not recoverable in the VA GLA system currently."  The physician reviewer also noted that information available about the procedure, such as medications administered during the procedure, was available only through a Cardiology Fellow note.  The Board finds it unlikely that the Cardiology Fellow is the only record required to document the procedure the Veteran was scheduled to undergo on February 9, 2007.

The reviewer noted the lack of certain key documents, but provided an opinion, based on an assumption by the reviewer that the documents existed despite unavailability for review.  The Board is not convinced that medical opinion regarding the issues raised by the Veteran's claim under 38 U.S.C.A. § 1151 provided on the basis of assumption that key documents exist but without review of those documents would withstand judicial scrutiny.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must attempt to obtain the complete hard-copy (paper) records for the Veteran's February 2007 admission, including original consent forms for surgery, anesthesia, procedures, and other care for which signed consent is required, clinical monitoring records, operative records, radiology-guided procedure records, medications administration records, and any other record of medical care rendered during that hospitalization, to include requesting records from the attending physician.  All records should be uploaded into the electric file to the extent not currently done .

2.  If the paper record of the Veteran's February 2007 hospitalization is not obtained, or does not exist, or the record obtained does not include the documents discussed in this Remand, or otherwise appears incomplete, the AOJ should not return this claim to the Board without a full discussion of the attempts to obtain a complete record in a Memorandum of Unavailability signed by the administrative officer responsible for medical records at the VA Medical Center where the care was rendered.  Specifically all attempts must be made to obtain the consent form for the PCI procedure.  All pre-procedure records should be obtained.  As noted, if record are unavailable a formal finding must be entered, and all attempts to obtain records should be documented in the file.

3.  The Veteran should be afforded an opportunity to submit or identify any evidence that may be relevant to the claim.

4.  The electronic record, and any additional records obtained on Remand, should be provided to an appropriate VA physician for review.  The reviewer should be asked to address the following:

      The medical care being rendered when the Veteran experienced an event characterized as a "stroke" on February 9, 2007, was complex.  It involved several providers performing a variety of tasks and administering multiple medications.  The reviewer should identify, to the extent possible, each task or intervention being performed and each medication which had been administered when the Veteran began experiencing unfavorable symptoms on February 9, 2007.  

      Are the residuals of a "stroke" the Veteran experienced during preparation for PCI on February 9, 2007 a proximate result of VA medical or surgical treatment (i.e., is there a 50 percent or greater probability of such causation)?  If so, explain why the stroke was, at least as likely as not, the result of VA medical care being furnished and was not the continuance or natural progress of the disease process that led to the Veteran's February 2007 VA hospital admission.  

      What aspect of the VA medical care being rendered (a task, a medication, a procedure necessary to initiate PCI) on February 9, 2007, was, at least as likely as not, the proximate cause that triggered the Veteran's stroke?  The reviewer should explain the basis for determining the proximate cause of the stroke.  

      Finally, following a review of the entire pertinent evidence of record, the evaluating physician should additionally offer an opinion as to whether, given the actual circumstances of the incident, the Veteran's cerebrovascular accident represented a "reasonably foreseeable event," an "ordinary risk" of the treatment provided, as opposed to an event not reasonably foreseeable.  If any negligence, lack of proper care, failure to obtain informed consent, or other indicated fault in the treatment is identified, that should be detailed.

5.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the evaluating physician has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

6.  The AOJ should then readjudicate the Veteran's claim. Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

